Citation Nr: 0110730	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-22 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for erythema 
multiforme.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from July 1969 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1999 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).   

A hearing was scheduled to take place in March 2001 at the 
Board in Washington, DC.  However, the veteran did not appear 
for that hearing and did not request that it be rescheduled.  
Accordingly, the Board concludes that the veteran no longer 
desires such a hearing, and the veteran's request for a 
hearing before a Member of the Board is considered to have 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's erythema multiforme is productive of no 
more than slight, if any, exfoliation, exudation, or itching, 
on a nonexposed surface affecting a small area.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
erythema multiforme are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate this claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  He has been 
afforded a disability evaluation examination.  With regard to 
the adequacy of the examination, the Board notes that the 
report of examination reflects that the examiner recorded the 
past medical history, noted the veteran's current complaints, 
conducted a physical examination, and offered appropriate 
assessments and diagnoses.  

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has declined the opportunity to 
have a personal hearing.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the new act would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has considered the full history of the veteran's 
service-connected skin disorder.  The veteran's service 
medical records show that he was treated on numerous 
occasions for skin problems.  For example, a record dated in 
September 1969 shows that the veteran had a dermatitis which 
had been intermittent in nature.  It started as small raised 
papules which itched intensely.  They were located on the 
lips, penis, shins, soles of the feet, and forearms.  A 
record dated in October 1969 shows that a biopsy was 
consistent with erythema multiforme.  He was treated with 
steroids and had a good response.  

The veteran filed a claim for compensation upon separation 
from service in March 1971.  In a rating decision of April 
1971, the RO granted service connection for erythema 
multiforme and assigned a 10 percent rating based on 
information from the service medical records.  In June 1972, 
the RO increased the rating to 30 percent based on a VA 
disability evaluation examination report of April 1971 and VA 
treatment records showing oral involvement, severe pruritus, 
and adenopathy.  

The veteran was afforded another VA examination in January 
1976.  The report shows that the only erythema multiforme 
lesion which was present was on the outer aspect of the right 
rear foot measuring 1 by 3 inches.  Subsequently, in a 
decision of March 1976, the RO reduced the rating from 30 
percent to a noncompensable rating.  In a decision of 
February 1978, the Board confirmed the noncompensable rating.  
The rating has remained at a noncompensable level since that 
time.

In July 1999, the veteran requested increased compensation.  
The RO denied that claim, and the veteran perfected this 
appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Under 38 C.F.R. § 4.118, Diagnostic Code 7806, 
a noncompensable rating is warranted where a skin disorder is 
productive of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is warranted if there is exfoliation, 
exudation, or itching, if involving an exposed surface or an 
extensive area.  A 30 percent rating is warranted if there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.

The evidence which has been presented in connection with the 
current claim includes treatment records from a psychiatric 
facility where the veteran is a resident.  However, the 
records pertain almost exclusively to treatment for 
psychiatric disorders, and contain only a few references to 
skin problems.  A master problem list reflects that in August 
1995 the veteran was treated for a rash with itching and 
swelling on the left side of the scrotum.  In May 1997, the 
veteran was treated for dry skin with recurrent dermatitis of 
the lower leg and complaints of itchiness.  A record dated in 
October 1998 shows that the veteran was advised to use 
petrolatum jelly on his dry skin.

The report of a skin examination conducted by the VA in 
August 1999 shows that the examiner's review of the veteran's 
medical records revealed that the veteran was service-
connected for erythema multiforme, and had been treated for a 
period of time in service with prednisone.  According to the 
veteran, who was a somewhat poor historian, the disorder 
flared-up occasionally.  He reported that he developed areas 
on his skin which later dried up and left scabs which he 
removed.  He stated that the skin then returns to normal.  He 
said that he mostly got them on his feet, but occasionally 
got them in his moth.  He reported that his only current 
treatment was to use some type of cream on his feet.  His 
symptoms reportedly including itching.  He denied pain or 
open sores.  

On physical examination, there were no erythema multiforme 
lesions noted in his mouth.  Although there was a small white 
area in the posterior mouth, this was not felt to be a lesion 
of this type.  He was noted to have scars on both lower legs 
particularly along the shins with decreased pigmentation from 
previous lesions.  There were currently no scabs or lesions 
noted on the legs or feet.  There were two to three dark 
areas on the feet without scabs or any other symptoms.  The 
veteran stated that these were areas where he recently 
removed scabs.  There was no ulceration, exfoliation, or 
crusting noted.  He had no associated systemic or nervous 
manifestations.  The diagnosis was intermittent erythema 
multiforme currently without active lesions.  

After reviewing the pertinent evidence, the Board finds that 
the veteran's erythema multiforme is productive of no more 
than slight, if any, exfoliation, exudation, or itching, on a 
nonexposed surface or small area.  His treatment records and 
the VA examination report show that the disorder does not 
currently result in any significant manifestations.  
Exfoliation, exudation, or itching involving an exposed 
surface or an extensive area has not been demonstrated.  
Accordingly, the Board concludes that the criteria for an 
increased (compensable) rating for erythema multiforme are 
not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  He has 
not been hospitalized for treatment of this disability.  

Although he is now unemployed, there has been no evidence 
submitted that the veteran is unemployable due to this 
service-connected disability.  On the contrary, the record 
clearly demonstrates that the veteran's unemployment is 
attributable to the fact that he is confined to an 
institution as a result of a nonservice-connected psychiatric 
disorder.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An increased (compensable) rating for erythema multiforme is 
denied.





		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

